DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 5, 7, and 8 have been cancelled.  Claim 6 has been amended.  Claims 9-12 are new.
	Claims 1-4, 6, and 9-12 are pending and under examination.

2.	All rejections/objections pertaining to claims 5, 7, and 8 are moot because the claims were canceled with the reply filed on 12/30/2020.
	The provisional double patenting rejection of claims 1 and 3 over claims 1, 3-5, 7-9, 15, and 16 of copending Application No. 16/084,432 (reference application), in view of both Graichen et al. (Differentiation, 2008, 76: 357-370) and Wong et al. (Regen. Med., 2010, 5: 1-22) is withdrawn in response to applicant’s argument that Graichen and Wong so not teach fibroblasts.  
	A new double patenting rejection is set forth below.

	The following rejections are withdrawn in favor of new rejections using secondary references providing a better motivation to arrive at the claimed invention:
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Krane et al. (Thorac. Cardiovasc. Surg., 2014, Abstract), in view of Graichen et al. (Differentiation, 2008, 76: 357-370);


Maintained Rejections
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more.  Although the claim recites expression constructs comprising nucleotide sequences encoding Tbx6, SRF, and Myocd, such a recitation encompasses the genes found in nature.  It is noted that there is no definition for the term “expression construct” in the instant specification, i.e., the instant specification does not limit the term to non-naturally occurring sequences.  The term encompasses Tbx6, SRF, and Myocd sequences identical to the naturally-occurring Tbx6, SRF, and Myocd genes and their encoded mRNAs.  Thus, the claim recites products of nature and is directed to a judicial exception.  This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim starts and ends with the judicial exception.
Therefore, the rejection under 35 U.S.C. 101 is appropriate.

The applicant argues that claim 6 does not recite products of nature because expression constructs comprising nucleotide sequences are not naturally occurring.


New Rejections
Double Patenting
5.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method of generating cardiac progenitor cells by transfecting cells with the Tbx6 gene.  The instant specification defines that the promoter could be a TET-inducible promoter ([0064]; [0068]).  The difference is that the instant cells recite fibroblasts while the application claims recite pluripotent stem cells.  Krane et al. teach producing cardiac progenitor cells expressing exogenous Mesp1 by transducing fibroblasts with a lentiviral vector expressing Mesp1 (see Abstract).  Furthermore, Blin et al. teach that Mesp1 is regulated by Tbx6, wherein Tbx6 directly induces Mesp1 expression (see p. 216, column 1 and Fig. 1).  Based on these teachings, one of skill in the art would have known that Tbx6 could be used to also induce cardiogenesis in fibroblasts.  Modifying the application claims by using fibroblasts would have been obvious to one of skill in the art.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.8

8.	Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krane et al. (Thorac. Cardiovasc. Surg., 2014, Abstract), in view of Blin et al. (Current Stem Cell Research & Therapy, 2010, 5: 215-226).
Krane et al. teach producing cardiac progenitor cells expressing exogenous Mesp1 by transducing fibroblasts with a lentiviral vector expressing Mesp1 (see Abstract).
	Krane et al. do not teach Tbx6 (claim 1).  Blin et al. teach that Mesp1 is regulated by Tbx6, wherein Tbx6 directly induces Mesp1 expression (see p. 216, column 1 and Fig. 1).  Based on these teachings, one of skill in the art would have known that transducing the fibroblasts with a lentiviral vector expressing Tbx6 would induce Mesp1 and thus, would have found obvious to modify the teachings of Krane et 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 2, 4, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christoforou et al. (PLOS ONE, 2013, 8: 1-19), in view of Blin et al.	 
	Christoforou et al. teach producing cardiomyocytes by transducing fibroblasts with lentiviral vectors encoding a combination of transcription factors which includes Myocd, SRF, and Mesp1 (claims 2, 6, and 9) (Abstract; p. 2, column 1, first full paragraph; p. 4, column 2, second paragraph; p. 6; p. 16, column 1, last paragraph).
Christoforou et al. do not teach Tbx6 (claim 2 and 12).  Blin et al. teach that Mesp1 is regulated by Tbx6, wherein Tbx6 directly induces Mesp1 expression (see p. 216, column 1 and Fig. 1).  Based on these teachings, one of skill in the art would have known that transducing the fibroblasts with a lentiviral vector expressing Tbx6 would induce Mesp1 and thus, would have found obvious to modify the teachings of Christoforou et al. by replacing Mesp1 with Tbx6 to achieve the predictable result of producing cardiomyocytes.  By doing so, one of skill in the art would have obtained cardiomyocytes without introducing exogenous Mesp1 into the fibroblasts (claim 12).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 2, 4, 6, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christoforou et al. taken with Blin et al., in further view of Bondue et al. (Circ. Res., 2010, 107: 1414-1427).	
	The teachings of Christoforou et al. and Blin et al. are applied as above for claims 2, 4, 6, 9, and 12.  Christoforou et al. and Blin et al. do not specifically teach introducing Tbx6, SRF, and Myocd successively (claim 10).  However, doing so is suggested by the prior art.  For example, Bondue et al. teach that Myocd, which acts downstream of Mesp1 (and thus, downstream of Tbx6), regulates SRF activity (see p. 1420, column 2).  Based on these teachings, one of skill in the art would have found obvious to introduce in order Tbx6, Myocd, and SRF to achieve the predictable result of obtaining cardiac progenitor cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

	The arguments are answered below to the extent that they pertain to the new rejections.
	The argument that neither Krane nor Christoforou teaches introducing Tbx6 gene into fibroblasts is not found persuasive because neither Krane nor Christoforou has to teach each and every claim limitation.  

	The argument that Christoforou does not teach or suggest using SRF and Myocd to convert fibroblasts to cardiomyocytes is not material to the instant claims and rejection.  The instant claims do not require expressing only SRF and Myocd and thus, 
	
11.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ILEANA POPA/Primary Examiner, Art Unit 1633